Citation Nr: 1734844	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-42 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1970 to August 1972.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since relocated, and his case is being handled through the RO in Detroit, Michigan.  

In July 2013, the Board remanded the claim for service connection for a psychiatric disability including PTSD to the RO for the development of additional evidence.

In a May 2016 decision the Board denied service connection for a psychiatric disorder, including PTSD.

The Veteran appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  In November 2016 a Joint Motion for Partial Remand (JMR) was granted and CAVC vacated the Board decision regarding the issue of service connection for an acquired psychiatric disorder, including PTSD (the remaining issues addressed in the May 2016 decision were not appealed).

In February 2017, the Board remanded the claim for an updated VA examination with an additional opinion addressing the concerns in the November 2016 JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is necessary to ensure that the record is sufficient for the Board to base a decision upon. 

The Veteran filed a claim for service connection for PTSD in November 2007.  In stressor statements from July 2009, the Veteran indicated he had a psychiatric disorder due to the following in-service stressful incidents: 1) he thought he was going to be thrown overboard; 2) he was assaulted by a group of fellow crewman; and 3) while on leave prior to being discharged his mother died in a car accident and he had to identify her body, which he described as being "cut in half" in the accident.

The Veteran's July 2009 statement included that the night he was to return from leave he was approached by police and informed that his mother and step-father were in a car accident, and his mother was killed.  He had to identify his mother's body.  He stated he had a "weird feeling" and he was changed forever.  He described "not shedding a tear" when he had to bury several close family members and that he felt like he was "empty."  He wrote that he was "functioning fairly" until August 2007 when his "mental trauma from his past experiences were brought back" by his grandson's suicide.  The Veteran indicated his grandson had "some problems with drugs" and committed suicide in view of the Veteran.  "I relate to these issues of my fueling of my traumatic experiences of the past when I could [have] died by being thrown overboard."

The Veteran has been afforded two VA examinations.  In combination, the VA examinations adequately address the Veteran's claim for a psychiatric disorder as a result of any in-service assault or in-service stressor related to being thrown overboard.  The 2017 examiner did a thorough job of reviewing the medical and service records regarding the Veteran's claims related to his fear of being thrown overboard and being assaulted by fellow-servicemen in the context of drug use.  However, the Board does not feel that the current record adequately addresses the Veteran's contention that his mother's death, and identifying her body, resulted in a psychiatric disorder.  

In reviewing the Veteran's VA treatment records and VA examination reports, the Board was not able to find a diagnosis of PTSD.  However, he has been diagnosed with anxiety, depression, bereavement, and adjustment disorder with depressed mood.  A June 2001 record noted feelings of depression since he started taking interferon.  A December 2001 record diagnosed anxiety: "[p]atient owns his own business, and has a lot of debt that worries him a lot.  His wife does not help with his business, and that creates a lot of tension.  He agreed to try Serzone."  In January 2007, the Veteran sought a consultation for substance abuse, PTSD, and depressive disorder.  However, the record does not contain a formal diagnosis of PTSD.  In February 2007, the Veteran was diagnosed with major depression, single episode, severe without psychosis.  In December 2007, the Veteran was diagnosed with depression with bereavement following the Veteran's grandson's suicide.  The Veteran underwent VA alcohol detoxification in April 2008.  During the Veteran's 2013 examination, he was diagnosed with adjustment disorder with depressed mood.  The March 2017 VA examiner found that the Veteran did not meet the requirements for any psychiatric diagnosis.

The Board notes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, in this case, any psychiatric diagnosis from November 2006 to the present counts as a "current disability."  According to the current evidence of record that includes the following diagnoses: major depression, single episode, severe without psychosis; depression with bereavement; and adjustment disorder with depressed mood.

During the December 2013 examination, the Veteran reported that his mother died while he was in service and it impacted him in the following way: "the pits at first; how am I going to raise them [his siblings]; shit I can barely keep myself."  The examiner noted that the Veteran's mother dying in a motor vehicle accident, and his having to identify her body, did not meet Criterion A for a diagnosis of PTSD.  The examiner provided the opinion that the Veteran's adjustment disorder with depressed mood was less likely than not incurred in or caused by "his claimed in-service stressor."  The Board presumes the examiner was referring to the Veteran's report of an in-service assault.  The examiner noted the Veteran's continued grief from his grandson's death and the Veteran's "declining health have contributed to his current depressed mood."  "Current symptoms are not connected to service events."

The March 2017 examination report included that the Veteran did not meet the criteria under the DSM-V for a psychiatric condition at the time of the evaluation.  Regarding the death of his mother, the Veteran reported he was supposed to go to San Diego "but home on leave [his] mom and dad got in a car wreck" and he had to go identify her body.  Regarding the Veteran's stressor of having to identify his mother's body, the 2017 examiner noted that the Veteran was not diagnosed with PTSD related to this event.  "While the event might qualify for Criterion A (tragic event to a close family member), the Veteran has not reported any sustained subsequent symptoms etiological of the event."  The Veteran did not report any intrusions, avoidance; alterations of mood, arousal, and it did not impair his social or occupational functioning.  The 2017 examiner also noted that the Veteran's May 2008 diagnoses of bereavement and depression did not have a "significant relationship to any event in service."  The examiner's rationale for no diagnosis of a current mental health disorder is that there were no mental health treatment sessions from 2008 to 2017 and that he did not have a current mental health condition at the time of the examination.

As such, the Veteran's claim regarding a psychiatric disorder due to his mother's death and having to identify her body have not been sufficiently addressed by the examinations.  The 2013 examiner indicated that the Veteran's adjustment disorder with depressed mood was due to the death of his grandson and his deteriorating physical health.  However, this assessment was based on the incorrect notation that the Veteran's grandson died in 2005, when he died in August 2007.  As such, the Veteran did report feelings of depression and anxiety prior to his grandson's death.  The 2013 and 2017 examiners disagreed as to whether viewing his mother's dead body met Criterion A for a diagnosis of PTSD.  The 2017 examiner, however, found that the Veteran did not have a psychiatric diagnosis, so did not additionally opine as to whether viewing his mother's body may have resulted in his prior diagnoses of depression (single episode), depression with bereavement, and adjustment disorder with depression.  As such, the Board will remand for an addendum opinion.

Additionally, the Veteran is service-connected for left knee arthrotomy, hearing loss, and tinnitus.  The 2013 examiner indicated that part of his adjustment disorder was due to his physical condition.  "His self-report and treatment records indicate that he understandably struggled with bereavement and continues to struggle with the loss of his grandson.  He also appears to struggle with factors related to living with various medical conditions."  As the claim is being remanded, the examiner should provide an opinion as to whether these service-connected disabilities are associated with that diagnosis.

Lastly, for cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Here, the Veteran's claim was initially certified to the Board in 2010.  The 2013 and 2017 examinations addressed the Veteran's claim under the DSM-V criteria.  As the claim is being remanded, the Board will request that the examiner additionally comment as to whether reviewing the Veteran's claim under the DSM-IV would impact the findings.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 2017 psychiatric evaluator, if available, for an addendum opinion.  After a review of the record, the examiner should answer the following:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a psychiatric disorder as a result of, or causally related to, identifying his mother's body after her death by motor vehicle accident?  

In answering this question, address each of the diagnoses that have been rendered from November 2006 to the present, as they are considered "current disabilities" for benefit purposes.  These diagnoses include: major depression, single episode, severe without psychosis (February 2007), depression with bereavement (December 2007), and adjustment disorder with depressed mood (December 2013 VA examination).

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's service-connected disabilities (left knee arthropathy, tinnitus, and hearing loss) have caused or aggravated any of his psychiatric disorders?  Specifically address the 2013 examiner's indication that the Veteran's "declining health contributed to his current depressed mood."

c) For the period from November 2006 to the present, does the Veteran meet the criteria for any additional psychiatric disorders under the DSM-IV? If he meets the criteria for a disorder other than those already addressed, provide a nexus opinion for the additional diagnosis.

A complete rationale must be provided for each opinion expressed.

2.  Thereafter, review the expanded record and reconsider the claim.  If the remanded matter remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




